UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- Dreyfus Stock Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 10/31 Date of reporting period: 07/31/17 The following N-Q relates only to the Registrant's series listed below and does not relate to any series of the Registrant with a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q will be filed for any series with a different fiscal year end, as appropriate. Dreyfus International Small Cap Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus International Small Cap Fund July 31, 2017 (Unaudited) Common Stocks - 98.8% Shares Value ($) Australia - 3.6% Challenger 534,780 5,497,538 Evolution Mining 1,708,448 3,034,204 Iluka Resources 526,775 3,801,208 McMillan Shakespeare 543,853 6,243,432 oOh!media 1,591,419 5,118,003 Regis Resources 2,088,212 6,398,282 Austria - .7% Lenzing 30,745 Belgium - 1.9% bpost 213,353 5,845,651 Galapagos 123,891 a 9,870,332 Bermuda - .4% Golar LNG 142,777 Brazil - 1.0% APERAM 168,342 Canada - 6.3% Air Canada 338,715 a 5,387,382 Artis Real Estate Investment Trust 749,480 7,856,991 Canadian Apartment Properties REIT 264,871 6,885,477 Cogeco Communications 65,459 4,573,073 Entertainment One 2,741,035 8,632,640 Genworth MI Canada 208,142 6,071,887 Gran Tierra Energy 1,962,070 a 4,611,081 Interfor 301,725 a 4,697,399 Tahoe Resources 644,443 3,525,247 Denmark - 1.2% GN Store Nord A/S 122,394 3,725,056 Royal Unibrew A/S 130,193 6,486,595 Finland - .7% Valmet 338,332 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.8% (continued) Shares Value ($) France - 7.9% Arkema 60,005 6,832,020 Atos 78,744 11,973,704 Eiffage 72,291 7,004,544 Elior Group 258,005 b 6,846,109 Gaztransport Et Technigaz 122,441 5,832,594 Maisons du Monde 165,182 b 6,123,392 Plastic Omnium 181,779 6,993,652 Rubis SCA 78,054 4,967,425 Teleperformance 66,052 9,199,301 Georgia - .7% BGEO Holdings 136,196 Germany - 7.7% Aareal Bank 205,786 8,599,386 Carl Zeiss Meditec-BR 10,814 579,911 Drillisch 48,033 3,219,486 LANXESS 116,219 8,972,942 Stroeer SE & Co. 121,324 7,828,884 TAG Immobilien 387,990 6,370,506 Talanx 142,443 5,879,058 Uniper SE 473,314 9,743,744 Wirecard 94,747 7,255,704 Zalando 134,713 a,b 6,030,461 Ireland - 1.1% ICON 83,540 a Israel - .9% SodaStream International 135,325 a Italy - 5.9% A2A 2,478,286 4,218,784 Anima Holding 900,135 b 7,320,510 Autogrill 744,322 8,837,689 Maire Tecnimont SpA 827,154 4,639,363 Prysmian 225,154 7,209,811 Societa Iniziative Autostradali e Servizi 662,858 9,118,084 Unipol Gruppo Finanziario 1,721,872 8,071,848 Japan - 24.1% Central Glass 897,000 3,946,165 CKD 420,200 7,055,106 Common Stocks - 98.8% (continued) Shares Value ($) Japan - 24.1% (continued) DIC 197,200 7,485,890 DTS 257,200 7,862,162 en-japan 283,800 8,147,553 Haseko 486,600 6,099,879 Hiroshima Bank 1,498,000 6,413,497 Hitachi High-Technologies 121,200 4,474,434 Hitachi Kokusai Electric 196,700 5,083,208 Hogy Medical 93,500 6,827,294 Ichigo 1,311,300 4,008,418 Itochu Techno-Solutions 109,800 3,824,500 Japan Aviation Electronics Industry 276,000 4,361,123 Japan Hotel REIT Investment 9,213 6,660,403 Kandenko 621,000 6,646,832 Matsumotokiyoshi Holdings 154,200 9,511,180 MINEBEA MITSUMI 496,500 8,210,073 Morinaga & Co 127,600 7,314,908 Nippon Electric Glass 138,200 4,901,465 Nishimatsu Construction 691,000 3,980,090 Park24 158,700 4,016,264 Rengo 814,300 4,623,809 Sanwa Holdings 427,900 4,634,338 Sawai Pharmaceutical 89,700 5,060,855 Shikoku Electric Power 483,100 5,806,227 Sumitomo Osaka Cement 1,484,000 6,959,300 Takara Leben 1,230,600 5,648,180 THK 190,200 5,822,713 TIS 131,200 3,968,906 Tokai Rika 286,800 5,283,603 Tokyo Seimitsu 96,600 3,360,343 Tokyo Steel Manufacturing 570,400 4,894,539 Toridoll Holdings 288,100 8,075,006 Toyo Tire & Rubber 175,900 3,625,061 Ulvac 107,000 5,745,748 Malta - 1.0% Kindred Group, SDR 745,873 Netherlands - 1.8% ASR Nederland NV 101,863 3,852,692 Euronext 192,048 b 11,230,877 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.8% (continued) Shares Value ($) New Zealand - .4% Z Energy 553,725 Norway - 1.4% Evry AS 1,278,049 a,b 4,778,756 Storebrand 864,962 7,221,905 Singapore - 2.8% Mapletree Industrial Trust 5,806,600 7,948,377 Mapletree Logistics Trust 9,500,000 8,412,353 Venture 690,200 6,707,696 South Korea - 1.2% Com2uS 35,818 3,671,261 Osstem Implant 65,493 a 3,517,385 Samsung Card 91,407 3,242,802 Spain - 4.1% Almirall 183,608 1,777,959 Cia de Distribucion Integral Logista Holdings 206,571 5,343,154 Enagas 179,640 5,079,316 Euskaltel 800,908 b 8,185,998 Gamesa Corp Tecnologica 129,628 2,125,326 Hispania Activos Inmobiliarios Socimi 339,336 6,121,979 Merlin Properties Socimi 405,106 5,457,426 Sweden - .5% Intrum Justitia 133,981 Switzerland - 5.7% Adecco Group 48,620 3,710,798 Baloise Holding 29,745 4,780,364 Georg Fischer 4,900 5,574,228 IWG 2,204,302 9,539,411 Julius Baer Group 160,869 a 9,100,299 Landis+Gyr Group AG 46,384 3,734,417 Oriflame Holding AG 173,808 6,673,497 Sulzer 39,579 4,441,100 United Arab Emirates - .5% NMC Health 133,160 United Kingdom - 14.6% Auto Trader Group 957,208 b 4,833,274 Common Stocks - 98.8% (continued) Shares Value ($) United Kingdom - 14.6% (continued) Britvic 1,016,031 9,571,540 Cairn Energy 2,348,336 a 5,567,817 Cineworld Group 1,159,146 10,545,060 ConvaTec Group 2,234,605 b 9,160,489 Halma 351,172 5,092,068 IMI 354,623 5,628,714 Indivior 1,393,834 a 7,061,857 Jimmy Choo 1,712,520 a 5,162,957 Jupiter Fund Management 853,310 6,012,080 Just Eat 413,870 a 3,388,304 Ladbrokes Coral Group 4,526,231 7,554,468 Meggitt 899,203 5,967,636 Melrose Industries 2,367,236 7,258,624 Playtech 468,267 5,934,273 RPC Group 553,793 6,546,846 Spectris 205,270 6,662,500 Spire Healthcare Group 1,399,270 b 6,369,381 Tyman 713,213 3,321,778 United States - .7% iShares MSCI EAFE Small-Cap ETF 94,274 Total Common Stocks (cost $690,332,679) Preferred Stocks - .7% Germany - .7% Draegerwerk AG & Co. (cost $5,928,425) 53,408 Other Investment - 2.0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $16,551,380) 16,551,380 c Total Investments (cost $712,812,484) % Liabilities, Less Cash and Receivables %) ) Net Assets % BR—Bearer Certificate ETF—Exchange-Traded Fund REIT—Real Estate Investment Trust SDR—Swedish Depository Receipts a Non-income producing security. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2017, these securities were valued at $70,879,247 or 8.51% of net assets. c Investment in affiliated money market mutual fund. STATEMENT OF INVESTMENTS (Unaudited) (continued) Portfolio Summary (Unaudited) † Value (%) Industrials 20.3 Consumer Discretionary 14.8 Financials 13.1 Information Technology 12.5 Materials 9.8 Health Care 8.7 Real Estate 7.8 Consumer Staples 4.7 Energy 3.4 Utilities 3.0 Money Market Investment 2.0 Telecommunications 1.4 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus International Small Cap Fund July 31, 2017 (Unaudited) The following is a summary of the inputs used as of July 31, 2017 in valuing the fund’s investments: Level 2 - Other Level 3 - Level 1 - Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities - Foreign Common Stocks † 817,824,575 - - Equity Securities - Foreign Preferred Stocks † 5,747,079 - - Exchange-Traded Funds 5,638,528 - - Registered Investment Company 16,551,380 - - Forward Foreign Currency Exchange Contracts †† - 65,083 - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† - (12,000 ) - ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation (depreciation) at period end. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Dreyfus International Small Cap Fund July 31, 2017 (Unaudited) Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Purchases: Bank of America Norwegian Krone, Expiring 8/1/2017 1,529,755 192,775 194,555 1,780 Swedish Krona, Expiring 8/1/2017 2,616,481 321,949 324,071 2,122 Barclays Bank Danish Krone, Expiring 8/1/2017 1,310,857 206,927 208,660 1,733 Credit Suisse International Canadian Dollar, Expiring 8/2/2017 1,009,135 808,733 809,412 679 JP Morgan Chase Bank British Pound, Expiring 8/1/2017 1,853,223 2,431,759 2,445,143 13,384 Euro, Expiring 8/1/2017 4,552,561 5,343,919 5,389,304 45,385 Sales: Goldman Sachs International Japanese Yen, Expiring 8/2/2017 92,607,652 837,511 840,017 (2,506 ) Northern Trust Bank Japanese Yen, Expiring 8/1/2017 145,461,528 1,309,945 1,319,439 (9,494 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) See notes to financial statements. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Options traded over-the-counter (“OTC”) are valued at the mean between the bid and asked price and are generally categorized within Level 2 of the fair value hierarchy. Investments in swap transactions are valued each business day by the Service. Swaps are valued by the Service by using a swap pricing model which incorporates among other factors, default NOTES probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates and are generally categorized within Level 2 of the fair value hierarchy. Forward contracts are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at July 31, 2017 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. At July 31, 2017, accumulated net unrealized appreciation on investments was $132,949,078, consisting of $144,908,497 gross unrealized appreciation and $11,959,419 gross unrealized depreciation. At July 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Stock Funds By: /s/ Bradley J.
